Case 1:20-cv-05134-LAK Document 19 Filed 07/20/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Seka ae ee ee ee a a ee ee ee ee ee ae es x
MARIAM DAVITASHVILL, et al,
Plaintiffs,
-against- 20-cv-3000 (LAK)
GRUBHUB INC., etc., et ano..
Defendants.
wee ewe ewe ew ew ee ew ee ee ew Ke ee ee ew ee eee em em eee eee x
PHILIP ELIADES, et al.,
Plaintiffs,
-against- 20-cv-5134 (LAK)
GRUBHUB INC., etc., et ano.,
Defendants.
eee er ee eee eee mee ee ee eee ee ee ee eee eee eee ee Da

Lewis A. KAPLAN, District Judge.

Plaintiffs’ motions to consolidate these actions and appoint their counsel as interim class
counsel is granted to the extent that the actions are consolidated and denied in all other respects. There
is simply no need or justification to appoint anyone as interim class counsel, at least at this point in the
litigation.

SO ORDERED.

Dated: July 18, 2020 \,
LA] i \W

Lewis A. Kaplan
United States District Judge

 
